360 F.2d 213
Donald HUDIE, Thomas Lavelle, Brotherhood of Railroad Trainmen, Local Lodge No. 1053 et al., Appellants,v.ALIQUIPPA & SOUTHERN RAILROAD COMPANY.
No. 15784.
United States Court of Appeals Third Circuit.
Argued May 6, 1966.
Decided May 25, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Albert D. Brandon, Pittsburgh, Pa., for appellants.
Joseph C. Swaim, Jr, Pittsburgh, Pa., for appellee.
Before STALEY, Chief Judge, and KALODNER and FREEDMAN, Circuit Judges.
PER CURIAM:


1
In the instant case the District Court dismissed an action brought by the appellant plaintiffs seeking to enjoin the defendant railroad from making any changes in the bonus provisions of their Collective Bargaining Agreement and to further order the defendant to pay "the contractual bonus".


2
The District Court premised its dismissal on the ground that the action involves a "minor dispute" and accordingly the National Railroad Adjustment Board has exclusive primary jurisdiction.


3
On review of the record we find no error. The Order of the District Court dismissing the action will be affirmed.